Citation Nr: 9934887	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right orbital 
fracture with headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.  This case was previously 
before the Board in November 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

The Board notes that since the July 1999 Supplemental 
Statement of the Case, the veteran has submitted additional 
evidence in support of his claim, specifically a letter dated 
in August 1999, with attached documents.  After reviewing the 
foregoing evidence, however, the Board finds that the 
additional submission is not pertinent.  The documents 
consist of a June 1999 Notice of Acceleration from the holder 
of the mortgage on the veteran's property, July 1999 
correspondence from the mortgage holder's attorney, and a 
copy of the Foreclosure Notice.  In addition, the veteran 
submitted interdepartmental correspondence from his former 
employer regarding his return to work in July 1997 following 
sick leave, and an Earnings and Leave Statement from the 
veteran's current employer.  The Board notes that the 
information contained in these documents is essentially 
duplicative of evidence previously of record.  Consequently, 
the Board finds that it is not necessary to refer this 
evidence to the RO for review.  38 C.F.R. §§ 19.37(a), 
20.1304(c) (1999). 

Lastly, the Board notes that in June 1998 correspondence, the 
veteran indicated that he would like to pursue a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
As this claim has not been adjudicated by the RO, and as it 
is not inextricably intertwined with the issue certified on 
appeal at this time, it is referred back to the RO for 
appropriate initial consideration.  See Parker v. Brown, 7 
Vet. App. 116 (1994)


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.  

3.  The veteran's service-connected right orbital fracture 
with headaches is productive of severe, throbbing, 
prostrating headaches; he experiences frequent headaches, and 
treats the pain with daily medication, and occipital nerve 
blocks every two to six weeks.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for a right 
orbital fracture with headaches have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Codes 
8045-8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran sustained a fractured nose, and an injury to the 
right eye in August 1973, after being attacked by two men.  
According to the veteran, one man held him while the other 
hit him in the head and eye.

The veteran initially filed a claim of entitlement to service 
connection for a right orbital fracture in July 1981.  This 
claim was subsequently denied by the RO for failure to 
prosecute.

In September 1982, the veteran sought to reopen his claim for 
service connection for a right orbital fracture.  An April 
1983 administrative decision found that the injuries to the 
veteran's nose and right eye, sustained in 1973, were not due 
to his own willful misconduct, and were in the line of duty.  
Later that month, the RO granted service connection for a 
right orbital fracture with chronic right supraorbital pain, 
and assigned a 10 percent evaluation.  The veteran filed a 
notice of disagreement (NOD) with the 10 percent evaluation 
in May 1983, and submitted a substantive appeal (Form 9) in 
July 1983.

In August 1984, the Board upheld the 10 percent evaluation of 
the veteran's service-connected disability of the orbit of 
the right eye.

The veteran filed a claim for an increased rating for his 
right orbital fracture in July 1986.  A November 1986 rating 
decision continued the 10 percent evaluation.  The veteran 
filed a NOD with this decision in December 1986, and 
submitted a Form 9 in March 1987.  The RO continued this 
rating in May 1987, and the Board upheld the November 1986 
rating decision in November 1987.

The veteran sought an increased evaluation for his service-
connected right orbital fracture in January 1993, indicating 
that the disability had increased in severity.  VA treatment 
records from June 1989 to February 1993 were submitted in 
support of the veteran's claim.  These records reveal that 
the veteran received a variety of medication for relief of 
pain and headaches, including Elavil, Inderal, and Lithium.  
This medication became ineffective, and the veteran underwent 
a right occipital nerve block in November 1992.  This 
procedure was again performed in January 1993 and February 
1993.  Based on this evidence, a February 1993 rating 
decision granted a 30 percent evaluation for the veteran's 
service-connected right orbital fracture.

In November 1993 correspondence, the veteran related that the 
constant pain and headaches associated with his service-
connected disability had grown unbearable, and he requested 
an increased evaluation.  He stated that he drilled rivets 
into metal at work, and indicated that the noise from this 
work exacerbated his headaches.  The veteran reported that he 
visited the VA Medical Center (VAMC) two to three times a 
month to receive "shots and medication."  Consequently, the 
30 percent evaluation was continued by a January 1994 rating 
decision.

In July 1995, the veteran filed a claim for an increased 
evaluation for his service-connected right orbital fracture.  
He related that he experienced headaches approximately four 
times a week, and treated this pain with daily medication, 
and monthly occipital nerve blocks.  Further, the veteran 
reported that he missed "considerable time" from work due 
to his service-connected disability.

VA outpatient records, reflecting treatment for the right 
orbital fracture with headaches from October 1994 to July 
1995, were submitted in support of the veteran's claim.  
These records reveal that the veteran received occipital 
nerve blocks in October 1994, November 1994, December 1994, 
January 1995, February 1995, April 1995, May 1995, and July 
1995.

In August 1995, the RO continued the 30 percent evaluation 
for the right orbital fracture with headaches.  In the NOD, 
dated later that month, the veteran related that he received 
weekly occipital nerve blocks at the VAMC Pain Clinic, and 
was taking medication four times a day to relieve headaches.  
Further, he reported that he has had to miss "many days" 
from work due to his service-connected disability, and 
indicated that the personnel department at work had called 
him into their office twice within the previous year to 
explain his absenteeism.  In the January 1996 Form 9, the 
veteran stated that "medical evidence and employment data" 
would support his claim for an increased evaluation.  In 
support of this claim, he attached a computer-generated list 
from the VA Pain Block Clinic, reflecting weekly treatment 
for his service-connected disability.

VA outpatient records show treatment for the veteran's 
service-connected right orbital fracture with headaches from 
July 1995 to March 1996.

An April 1996 VA examination report notes that the veteran's 
headaches had been unilateral, and that over the previous 
four years they had become frequent enough to cause him to 
miss work.  The headaches were associated with soreness of 
the right area of his face.  The veteran denied any other 
associated symptoms.  He related that he had tried "regular 
pain pills" in the past, but was currently trying local 
blocks in the anesthesia department.  He denied a family 
history of headaches, and denied a history of headaches 
before the 1973 injury.  Physical examination showed no 
evidence of external injuries of the face or skull.  
Funduscopic examination was normal.  The final assessment was 
post traumatic headache.  The examiner noted that he would 
refer the veteran to the Neurology Clinic to try prophylactic 
treatment and to consider trials with new medications for the 
treatment of headaches.

In November 1997, the Board remanded the case to the RO for 
further development.  In particular, the Board directed the 
RO to obtain post April 1996 medical treatment records 
related to the veteran's service-connected right orbital 
fracture with headaches, obtain copies of the veteran's 
employment records, and to arrange for the veteran to undergo 
a VA social and industrial survey.

In compliance with the remand, the RO obtained VA outpatient 
treatment records from April 1996 to March 1998.  These 
records show that the veteran received occipital nerve blocks 
approximately every two to six weeks. 

In May 1998, the RO obtained copies of the veteran's 
employment records from his former employer.  Employee 
attendance records indicate that the veteran used sick leave 
from April 1997 to April 1998.  The veteran's employment with 
the company was terminated in May 1998.

A June 1999 VA social and industrial survey report notes that 
the veteran lost his job in the aircraft industry, and was 
currently working at the VAMC.  The veteran reported that he 
earned approximately $40,000.00 per year in his previous 
employment, and currently earned approximated $20,000.00.  He 
related that he "had been in the debtor's court during the 
past couple years," and would have lost his house without 
financial assistance from his family.

The veteran related that following his discharge from 
service, he worked for a steel plant from 1974 to 1978.  He 
then worked for an aircraft plant from 1978 to 1996, and was 
responsible for drilling rivets into sheet metal.  The 
veteran explained that he was given a one-year leave of 
absence after he "passed out" on the job in 1995, and his 
employment was subsequently terminated.  He related that 
because "possible seizure" was diagnosed at one time, and 
he required medication to control the pain associated with 
his headaches, he was no longer employable in the aircraft 
industry. 

After losing his job at the aircraft plant, the veteran 
obtained a part-time work-study job at the VAMC in 
Birmingham.  When the initial work-study period expired, he 
was promoted to a full-time position as a Computer Aided 
Drafting and Design operator.  According to the report, the 
veteran's supervisors spoke highly of his work and his work 
ethic, and indicated that he was willing to work additional 
hours, as needed, to complete projects.  They reported that 
he leaves work at least once a week to receive medical 
treatment for his headaches, and had used approximately one 
half of his sick leave.  The veteran's supervisors further 
related that it had been evident at times that he was not 
feeling well on the job.

The veteran reported experiencing frequent headaches, and 
explained that the pain begins as a "throbbing" under the 
right eye, and radiates back over the right ear to the back 
of the head.  He related that temperature extremes and noise 
aggravate his headaches, and noted that the noise associated 
with his job in the aircraft industry was "a real problem."  
The veteran stated that he was taking Motrin, Inderal, and 
Lithium to control his headaches, and indicated that he 
receives nerve blocks on a "regular basis" to control the 
pain.  He reported receiving nerve blocks as often as three 
times a week, and indicated that the pain returns after 
approximately one week and gradually worsens.  He explained 
that he frequently goes to work when he is not feeling well, 
because he can not afford to lose his job. 

According to the report, the veteran's social activities have 
decreased over the past several years, and he now spends most 
of his time at home resting in a reclining position to 
control his headaches.  The social worker noted that while 
there is social and industrial impairment related to the 
veteran's service-connected right orbital fracture with 
headaches, the degree of impairment is difficult to 
determine.  She explained that the fact that the veteran is 
able to work indicates that he is not 100 percent impaired, 
but opined that he could not work in a demanding, stressful 
job involving a lot of pressure and/or noise "as most jobs 
in private industry do."  The social worker related that the 
veteran's current job at the VAMC is ideal because it does 
not involve a great deal of stress, pressure or noise.  She 
concluded that his service-connected disorder most likely 
results in between 25 percent and 50 percent impairment in 
his current job, and 50 percent or more impairment for a job 
in the private sector.

In July 1999 correspondence, the veteran noted that he was 
experiencing financial hardship, and indicated that the 
holder of the mortgage on his house was in the process of 
foreclosing on the property.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented  a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
service-connected disability in relation to its history, the 
Board will concentrate its efforts to determine the nature 
and extent of the current disability to determine the proper 
evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The veteran's service-connected right orbital fracture with 
headaches is evaluated as 30 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8045-8100.  As indicated 
above, post traumatic headache was diagnosed during the April 
1996 VA examination.  Therefore, his service-connected 
disability is appropriately rated as analogous to brain 
disease due to trauma under Diagnostic Code 8045 and migraine 
headaches under Diagnostic Code 8100.

Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code.  
Purely subjective complaints such as headache, recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Therefore, Diagnostic 
Code 8045 does not provide a basis for assigning the veteran 
a disability rating in excess of 30 percent for his service- 
connected headaches.

Under Diagnostic Code 8100, a 30 percent disability rating 
requires migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  In order to be evaluated at 50 percent, 
there must be migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

Based on the foregoing, the Board finds that the evidence 
supports a 50 percent rating for the veteran's service-
connected right orbital fracture with headaches under Code 
8100, by application of Code 8045.  In particular, the 
medical evidence reveals that he has experienced frequent 
episodes of severe headaches over the past several years, 
which requires the daily use of medication, and occipital 
nerve blocks every two to six weeks.  The evidence shows that 
the veteran has missed considerable time from work due to 
his-service connected disability.  In addition, the veteran's 
current supervisors have reported that he leaves work at 
least once a week to receive medical treatment for his 
headaches, and has used approximately one half of his sick 
leave.  Thus, resolving the benefit of any doubt in the 
veteran's favor, the Board believes that the severity of his 
service-connected right orbital fracture with headaches more 
nearly approximates the rating criteria for a 50 percent 
rating under Diagnostic Code 8100 (which represents the 
maximum available schedular rating).

The evidence of record before the Board does not reveal that 
the veteran's service-connected right orbital fracture with 
headaches causes him unusual or exceptional hardship such as 
to warrant application of 38 C.F.R. § 3.321(b)(1) (1999).  
Although he receives frequent medical treatment associated 
with his headaches, he is not shown to have required frequent 
periods of hospitalization.  While he appears to have 
experienced some difficulties at work due to his headaches, 
the entirety of the evidence of record does not show that the 
aforementioned disability causes him exceptional hardship in 
an employment setting.  In fact, the evidence suggests that 
the veteran is performing adequately in his current position 
with the VAMC.  

The rating of disabilities is based on average impairment of 
earning capacity in a civil occupation.  38 U.S.C.A. § 1155.  
The basis for an assignment of a disability rating, 
therefore, is the interference with average civil employment.  
In this context, the Board has noted the period the veteran 
was not working between April 1997 and April 1998.  According 
the veteran, this interval followed an episode of "passing 
out" and was due to a possible seizure disorder, as well as 
his service connected disability.  The record does not 
contain a medical diagnosis of a seizure disability or a 
medical opinion linking the reported possible seizure 
disorder with service or service connected disability.  In 
any event, there is no current evidence of record showing the 
loss of work for a year was due to service connected 
disability.  Moreover, the inability of the veteran to 
function in a specific job in a noisy industrial environment 
does not point to the conclusion that he would experience a 
comparable level of industrial impairment in average civil 
occupations.  The Board stresses that the current 50 percent 
disability rating under Diagnostic Code 8100 already provides 
for severe economic inadaptability due to the severity and 
frequency of his headaches.  In cases such as this, where 
there is no evidence of an exceptional or unusual situation, 
application of the provisions of 38 C.F.R. § 3.321(b)(1) in 
lieu of the regular rating criteria is deemed inappropriate.  


ORDER

An increased rating for right orbital fracture with headaches 
is granted to 50 percent, subject to the law and regulations 
governing the payment of monetary awards.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

